Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 6 were amended. Claims 1-13 are currently pending.

Drawings
The drawings submitted 02/24/2020 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over Marioni (U.S. 20150266543, presented in IDS dated 06/08/2020) in view of Manion et al. (U.S.  20160293912, presented in IDS dated 06/08/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

With respect to claim 1, Marioni discloses a battery pack (10) with a receptacle (26 – support base), the battery pack (10) comprising (Fig. 5):
a housing (20 – box-like body) enclosing a battery (10), the housing (20) defining an insertion axis along which the battery pack (10) is insertable into the receptacle (Fig. 6),
a handle (27) extending from the housing (20) and defining an aperture (labeled – space formed by the motion of handle 27 and the housing 20) between the housing (20) and the handle (27) (Fig. 7);
a latching arrangement (labeled) coupled to the housing (20) and engageable with the receptacle (26) (Fig. 8 – above), wherein the latching arrangement includes:
a latch member (34 – hooks) (Fig. 8),
a pivot member (labeled) pivotable relating to the housing about a pivot axis (Fig. 8), and 
an actuator (labeled) connected to the pivot member and movable within the aperture (labeled) between a first position in which the latch member (34) is in a latched position and a second position in which the latch member is in the unlatched position (Fig. 8);
wherein the actuator (labeled) forms at least a portion of the handle (27) (Fig. 8).

The limitations of “…for inhibiting the battery pack from being removed from the receptacle…” in line 6-7 and “… to move the latch member from a latched position to an unlatched position…” in lines 10-11 are intended use. Applicant is reminded that the manner of operating a device does not differentiate apparatus claims from prior art (see MPEP 2114 II). 
Marioni does not disclose the presence of a support portion on the handle, wherein the actuator and support portion are grasped by a user to remove the battery pack from the receptacle.
Manion discloses a battery pack for selective attachment to a receptacle ([abstract]) and teaches that the handle (160) includes a support portion (164 – inner wall) (Fig. 4), wherein the actuator (192) and support portion (l64) are grasped by the user to remove the battery pack from the receptacle (Fig. 5). Manion further teaches that this arrangement allows for a user to use a user to easily withdraw the battery from the receptacle by simply grasping the handle and actuator to remove the battery in one motion ([0028]).
It would have been obvious to one having ordinary skill in the art to configure the handle discloses by Marioni with the support and actuator arrangement taught by Manion in order to allow for the user to release the battery from the receptacle by simply rasping the handle and actuator with one motion. . 

With respect to claim 2, Marioni discloses the pivot axis is transverse to the insertion axis (Fig. 7).

With respect to claim 3, Marioni discloses the latch member (34) is movable between the latched position and the unlatched position in a direction transverse to the pivot action (Fig. 7).

With respect to claim 4, Marioni discloses the latch member (34) is connected to and pivotable with the pivot member (labeled) about the pivot axis (Fig. 8)

With respect to claim 5, Marioni discloses the latch member (34) is integral with the pivot member (labeled) (Fig. 8).

With respect to claim 6 and 7, Marioni discloses a handle (27), but does not disclose that the actuator moves within the aperture towards the support portion when the actuator moved from the first position towards the second position,  or that the actuator and the support portion form the handle.
Manion discloses a battery pack for selective attachment to a receptacle ([abstract]) and teaches that the handle (172 – grip portion) includes a support portion (164 – inner wall) (Fig. 4), wherein the actuator (192) moved within the aperture (168) toward the support portion (164) when the actuator (192) moved from the first position toward the second position (Fig. 4), and the actuator (188) and the support portion (labeled) form the handle (Fig. 7). Manion further teaches that this arrangement allows for a user to use a single hand to easily withdraw the battery from the receptacle ([0028]).
It would have been obvious to one having ordinary skill in the art to configure the handle discloses by Marioni with the support and actuator arrangement taught by Manion in order to allow for the user to release the battery from the receptacle with one hand easily. 


With respect to claim 8, Marioni discloses the handle (27) includes a grip portion (labeled) extending transverse to the insertion axis (Fig. 8).

With respect to claim 9, Marioni discloses the actuator (labeled) forms a portion of the grip portion (labeled) (Fig. 8).

With respect to claim 10, Marioni discloses the battery pack (10) further comprising a guide rail (labeled) extending parallel to the insertion axis, wherein the latch member (34) is movable between the latched and unlatched position in a direction transverse to the insertion axis (Fig. 2 – below). 

With respect to claim 11, Marioni discloses the guide rail (labeled) is a first guide rail (labeled), and a second guide rail (labeled) is positioned opposite the first guide rail (labeled) and a latch surface between the first and second guide rails, wherein the latch member (34) extends from an opening in the latch surface when in the latched position (Fig. 2)

With respect to claim 12, Marioni disclose the pivot member includes a pivot (labeled screw), and wherein the pivot is located inside the housing (Fig. 2). It is noted in Fig. 2 that the pivots (labeled screw) are shown inside the handle, however Fig. 2 demonstrates a disassembled battery pack, and it is understood that when the handle is assembled to the rest of the housing (20), the pivot would be located inside the housing (20).

With respect to claim 13, Marioni discloses the housing includes a front side (21 – cover) (Fig. 1) and a back side (25 – back wall) (Fig. 2), wherein the handle (27) is adjacent to the back side (25), and wherein the insertion axis extends through the front side (21) and the back side (25) (Fig. 2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that (I) Marioni does not include a hand with a support structure that defines an aperture and Manion does not cure this deficit, (II) one with ordinary skill in the art would not modify Marioni by Manion as Marioni by itself already serves to allow a user to remove a battery pack from a device with a single hand.
In response to argument (I), examiner cites part 164 of Manion as a support structure within the handle. As shown in figures 4 and 5 of Manion, the actuator (button in this case) moves within the aperture (168) when the user grasps the support structure (164) of the handle (160) and the actuator at the same instance within the aperture (168), thus reading on claim 1. 
In response to argument (II), examiner finds that one with ordinary skill in the art could see how it would be beneficial and easier for a user to grip the actuator and handle/support of Manion’s pack than that of Marioni’s. For instance, Marioni’s pack insists the user first adjust the location of the actuator before being able to remove the battery from the pack, whereas Manoin’s simply requires one single gripping motion. With that, there is plenty of motivation for one having ordinary skill in the art to see why one would modify the battery pack of Marioni’s with that of Manion’s as it requires less work to be done by the user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727